Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
Applicant's request for reconsideration of the finality of the rejection dated 11/16/2021 is persuasive and, therefore, the finality of that action has been withdrawn.
The claims filed 10/6/21 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “maximized surging effect” in claim 15; “environmentally safe chemicals” in claim 16; “less energy” in claim 17; “less carbon dioxide being utilized”, “shortening a following development time”, “back to pre-treatment quality” in claim 18; “less penetration”, “less pumping and development time”, “returning the well back to…” in claim 20; “more frequent cycles of liquid interval”, “increasing the frequency of intervals”, and “maximizing a surging effect” in claim 24; and “maximum cleaning effect” and “short distance” in claim 25 are relative terms which renders the claim indefinite. The term described are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope 
Claims 15-25 are rejected for being indefinite.  Claim 15 has the limitation “injection intervals”.  It is unclear how Applicant is defining the term “interval”.  See the response to arguments below for the various interpretations.  Based on the Specification and the Remarks, one of ordinary skill in the art would not have adequate guidance as to what Applicant is claiming with respect to the interval.  Claims 16-25 rely on claim 15.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "in addition to a porosity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The porosity has not been previously claimed, so it is unclear how something could be “in addition” to it.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troutt et al. (US 6142232) in view of Wilson et al. (US 20040256104).
Claim 15:  Troutt discloses a method of preventative well maintenance using CO2 with permanent equipment for well maintenance in a well and water pumping equipment (24) remaining in the well.  The improvement comprising using the permanent equipment for well maintenance remaining in the well to inject vapor C02 into the well (see col. 3, line 59 - col. 4, line 2 and col. 2, line 55 – col. 3, line 5 discussing gas and CO2), controlling CO2 phase changes during CO2 injection cycles by manipulating injection intervals of CO2 and providing a distribution of energy throughout an entire well 
Troutt fails to disclose using liquid CO2.
Wilson discloses a system for maintaining a wellbore.
Wilson discloses pumping liquid CO2 into a wellbore (paragraph 0018, 0021).  The liquid CO2 changes phase (to gas) (paragraph 0021, 0023).  The pumping is controlled to maximize a surging effect to clean the wellbore (paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Troutt to include the liquid CO2 of Wilson as described in the claim as a combination of known prior art elements in which the liquid CO2 would perform the same function in the combination as it does in Wilson, mainly cleaning the wellbore via surging application and phase changes.  Further, Troutt teaches the use of liquids and gases in the cleansing process, therefore the addition of liquid CO2 would be predictable to one of ordinary skill in the art as an obvious variant of the disclosed cleaning products.
CLAIM 16:  Troutt utilizes phase changes of CO2 to distribute environmentally safe chemicals throughout the entire well structure (chemicals such as air, col. 2, lines 63-66).
CLAIM 17:  Troutt discloses setting a volume displacement pipe (VDP) (48) into the well prior to carbon dioxide injection, wherein the volume displacement pipe has a smaller diameter than a well screen or borehole wall (see Fig. 1), and the VDP is adapted to require less energy to displace water in 
CLAIM 18:  Troutt discloses utilizing a volume displacement pipe (VDP) (48) in the well during the CO2 injection resulting in less carbon dioxide being utilized and shortening a following development time prior to returning water quality back to pre-treatment quality (see col. 3, line 49 – col. 4, line 2).
CLAIM 19:  Surging is maximized by injecting carbon dioxide in a fashion to create a vortex in an annular space between a volume displacement pipe and the well screen or borehole and casing, allowing the combination energies to be delivered to all areas of the well (see Fig. 1, vortex shown with arrows 72).
CLAIM 20:  Troutt discloses selecting a volume of carbon dioxide energy resulting in less penetration of solubilized carbon dioxide into surrounding formations resulting in less pumping and development time prior to returning the well back to ambient or pre-treatment conditions (see col. 5, lines 40-50 discussing cleaning only the surrounding).
CLAIM 21:   Troutt discloses selecting a volume of carbon dioxide by evaluating a buffering capacity of the aquifer, wherein the buffering capacity can be determined by assessment of an amount of carbonates in the aquifer and a total alkalinity of water (see col. 4, lines 13-19 discussing monitoring the material).
CLAIM 22:  Troutt directs an injection nozzle (58)) for carbon dioxide at a desired angle to achieve a vortex in an annular space between the Volume Displacement Pipe (VDP) and the well screen or borehole wall, wherein the vortex distributes energy or combination energies throughout the well and surrounding aquifer (see Fig. 1).
CLAIM 23:  Troutt discloses the injection of carbon dioxide into a sealed well to surge the well by switching between injection cycles, wherein a length of each cycle is calculated based upon a length of 
CLAIM 24:  Troutt discloses shortening a vapor injection cycle using more frequent cycles of the interval, creating surging of a water column, thus increasing the frequency of intervals between liquid and vapor, and maximizing a surging effect (see col. 4, lines 13-26 and col. 5, lines 16-31).
CLAIM 25:  Troutt discloses a volume of C0 is refined using a total porosity and a volume in the treatment zone inside the well, allowing maximum cleaning effect with less impact into the surrounding formation and keeping a cleaning energy confined to the producing interval and a short distance horizontally from the well (see Fig. 1 showing using the entire well).

Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive.
As discussed above, the term “interval” is not consistently used in this Application and thus cannot be properly understood by one of ordinary skill in the art.  The Specification states “Manipulating the injection intervals of vapor and liquid improves the efficiency and the effectiveness of the cleaning process, and the surge created by the change between liquid and vapor is maximized by lengthening the liquid time intervals and shorting the vapor injection intervals,” (Page 4), which is clear indication that the intervals are based on time due to the use of the phrase “time intervals”.  However, in the Remarks filed 10/6/21, Applicant argues the term interval refers to a time-based approach (pages 7, 9), volume based (page 13, “The method of the present invention is not time based but, instead, is based on a volume of vapor and liquid CO2.”), or some physical dimension (page 10, “The present unique innovation provides a distribution of energy through an entire well structure including all parts of a producing interval of the well…”).  Inconsistent use of the same term makes examination of the claimed invention difficult.  
Applicant has chosen to claim the invention as an “improvement” under 37 C.F.R. 1.75(e), otherwise known as a Jepson claim.  Under such a claim structure, the preamble must comprise “a general description of all the elements or steps of the claimed combination which are conventional or known” (37 C.F.R. 1.75(e)(1)).  However, the preamble of claim 15 merely states “In a method of preventative well maintenance using CO2 with permanent equipment for well maintenance in a well and water pumping equipment remaining in the well…” (Claim 15, lines 1-3).  However, in the Remarks, Applicant states the known base reference is described in pages 1-3 of the Specification (Remarks, page 7).  The couple lines of the preamble do not adequately describe the base technology that is to be improved upon.  As such, it is unclear what Applicant views as the previous known art and what Applicant views as the claimed improvements.  Further, Applicant often claims the result of the improvement as opposed to the improvement that leads to the claimed result.
Applicant further argues that Troutt only treats an isolated portion of a well (Remarks, page 12).  It is unclear what limitation of the claims this argument is directed at.  Claim 15 states “maintaining and distributing the maximized surging effect throughout an entire well structure…” (lines 11-12).  The limited areas described by Applicant with respect to Troutt would constitute a “well structure”.  Applicant has used the term “well” to designate the entire well system, as shown in the preamble using the terms “preventative well maintenance” and “remaining in the well”.  The term “well structure” thus must means something different, such as a separate structure within the well.  
Applicant further argues that the pump of Troutt is not permanent (page 13).  It is unclear what Applicant is basing this argument.  The pump of Troutt is disclosed to be in the well, there is no discussion of removing it, and it is attached to permanent features.  
Applicant further argues that Troutt does not disclose a vortex.  The term “vortex” is not required to be used by the prior art to teach the limitation.  As shown in the figures, the applied chemicals are forced out the bottom at an angle shown by arrows 72.  This angle would create a vortex 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679